Citation Nr: 0204886	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  95-06 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether an extraschedular rating under 38 C.F.R. § 3.321(b) 
is warranted for service-connected residuals of left elbow 
injury with resection of the left radius head and neck and 
degenerative joint disease of the left elbow.  




REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney




ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to July 
1967.  

This appeal to the Board of Veterans' Appeals (Board) stems 
from a September 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied an evaluation in excess of 10 percent 
for service-connected residuals of an injury of the left 
elbow, status post resection of the head and neck of the left 
radius.  By a rating decision dated in May 1997, the RO found 
that the disability now included degenerative joint disease 
and increased the rating for the condition to 30 percent, 
effective from July 1994.  

Following additional development, the Board in June 1999 
denied a rating in excess of 30 percent for residuals of a 
left elbow injury with resection of the left radius head and 
neck and degenerative joint disease.  Thereafter, in November 
1999, the United States Court of Appeals for Veterans Claims 
(Court) granted the parties' joint motion for remand.  The 
Court vacated that part of the Board's decision that denied a 
rating in excess of 30 percent for residuals of a left elbow 
injury with resection of the left radius head and neck and 
degenerative joint disease.  The Court remanded the matter 
for consideration of entitlement to a separate rating under 
the provisions of 38 C.F.R. § 4.59 and Diagnostic Code 5003.  
The parties noted in the joint motion that the issue of 
entitlement to an extraschedular evaluation for the left 
elbow disability was not part of the appeal before the Court.  

The Board entered a decision on August 4, 2000, denying an 
evaluation greater than 30 percent for the service-connected 
left elbow disability (based on factors other than the 
presence of arthritis and limitation of motion).  However, 
the Board granted a separate 10 percent evaluation for the 
left elbow disability based on the presence of arthritis and 
limitation of motion.  The Board also noted that the record 
raised the additional issue of entitlement to a separate 
rating for scarring of the left elbow attributable to the 
service-connected left elbow disability and remanded that 
issue for further development.  

In correspondence received at the Board in April 2001, the 
veteran requested a hearing before the Board in Washington, 
D.C.  He failed to report for a hearing scheduled at the 
Board in July 2001.  

In statements made in support of his claim for an increased 
rating for residuals of an injury of the left elbow, the 
veteran asserted that the disability limited the types of 
work he could do and the length of time he could perform 
work.  As previously noted, the Board issued a decision in 
June 1999 denying a rating in excess of 30 percent for a 
disability then classified as residuals of a left elbow 
injury with resection of the left radius head and neck and 
degenerative joint disease.  In addition, the Board remanded 
what it identified as the included issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b).  The remand 
requested that the RO undertake evidentiary development with 
respect to entitlement to an extraschedular rating and issue 
a supplemental statement of the case if an adjudication of 
that issue were unfavorable to the veteran.  

A rating decision dated in August 23, 2000, denied 
entitlement to an extraschedular evaluation for the service-
connected left elbow disability.  However, the March 2001 
supplemental statement of the case did not address the 
included issue of entitlement to an extraschedular 
evaluation.  The Board granted a separate 10 percent rating 
for scarring of the left elbow, which was found to be 
attributable to the service-connected left elbow injury.  

The Board in August 2001 also remanded the issue of 
entitlement to an extraschedular evaluation for residuals of 
a left elbow injury with resection of the left radius head 
and neck and degenerative joint disease under the provisions 
of 38 C.F.R. § 3.321(b).  The Board noted that it had not 
been alleged that the scar of the left elbow warranted an 
extraschedular rating based on marked interference with 
employment and that, accordingly, that matter would not be 
addressed.  The Board observed that although the RO had 
attempted to comply with a prior remand of the extraschedular 
issue in June 1999, the veteran had not responded to the RO's 
request for additional information contained in a letter to 
him of July 8, 1999.  The Board noted, however, that the RO 
had not issued a supplemental statement of the case after its 
adverse determination on the included issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b) and had 
not yet considered the veteran's claim in the context of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, which took effect during the prosecution of 
the appeal.  The Board therefore concluded that a remand was 
warranted for readjudication of the extraschedular claim 
under the provisions of the new law.  

In January 2002, the RO determined that an extraschedular 
rating was not warranted for the service-connected left elbow 
disability.  The matter is now before the Board for final 
appellate consideration.  

The Board observes that in a statement received in January 
2002, the veteran noted that his combined service-connected 
evaluation remained at 40 percent and stated:  "[P]lease 
send me back monies due!!"  It is unclear whether the 
veteran is claiming entitlement to an earlier effective date 
for his combined service-connected evaluation.  If that is 
his intention, the veteran should so advise the RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  It is not shown that the service-connected residuals of a 
left elbow injury with resection of the left radius head and 
neck and degenerative joint disease is productive of unusual 
or exceptional disability factors such as to render 
impractical the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for residuals 
of a left elbow injury with resection of the left radius head 
and neck and degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.321(b)(1) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation is warranted only if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
may only be granted in the first instance by officials at the 
VA Central Office listed in the regulation.  Floyd v. Brown, 
9 Vet. App. 88, 94-95 (1996).  Those officials are the VA 
Under Secretary for Benefits (formerly the Chief Benefits 
Director) and the Director of the VA Compensation and Pension 
Service.  

However, the evidence of record does not demonstrate that the 
service-connected left elbow disability has resulted in an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  

Although the veteran has been hospitalized on a number of 
occasions in recent years, these hospitalizations have not 
been for treatment of his service-connected left elbow 
disability.  He was hospitalized for three days in January 
1996 for debridement of a left arm abscess and discharged 
home in improved and stable condition.  The only prescribed 
medication was Tylenol for pain control.  The hospital report 
does not specify the area of the abscess other than to note 
that it affected the left arm.  When hospitalized by VA in 
September 1996, a history of left arm and right arm 
cellulitis was noted, both requiring admissions for treatment 
with antibiotics and drainage.  A history of intravenous drug 
abuse was also noted.  A physical examination on admission 
revealed full range of motion of the extremities without 
clubbing, cyanosis or edema.  The veteran's left arm had two 
pockets of hard areas with erythema.  The erythema went from 
his hand to just below his shoulder area.  He had full range 
of motion of his hand, although it was tender and red.  He 
had good radial and ulnar pulses.  During hospitalization, 
the veteran underwent incision and drainage of two pockets of 
pus in his left arm and was started on antibiotic therapy.  
His arm responded to the drainage and antibiotic therapy.  He 
had a urine drug screen that was positive for cannabis, 
opiates and cocaine.  The abscess was identified as 
Streptococcus.  The discharge diagnosis was cellulitis, 
abscess of the left forearm.  

The veteran was also briefly hospitalized by VA in June and 
November 1996 for cellulitis of the right arm secondary to 
intravenous drug abuse.  On both occasions, he underwent 
incision and drainage of a right upper extremity abscess.  
The Board notes that after reviewing the claims file in 
February 1999, the VA orthopedic examiner stated that the 
abscesses involving both of the veteran's arms were unrelated 
to his service-connected left elbow disability.  

The veteran was again hospitalized by VA for five days in May 
2001 for cellulitis of the right forearm, for which he 
underwent incision and drainage.  A urine drug screen was 
again positive for cannabinoids, opiates and cocaine.  

With respect to interference with employment, the veteran has 
asserted during the course of his appeal that he cannot lift 
with his left arm, although when examined by VA in August 
1994, he complained that he had aching in the left elbow if 
he attempted to carry anything greater than 50 pounds.  He 
complained at that time that this prevented him from getting 
certain jobs and that he was only able to be a driver, which 
did not require lifting.  An examination showed that he had 
normal range of motion of the left elbow and that muscle 
development was equal in both arms.  There was no muscle 
atrophy on the left.  

On a VA orthopedic examination in May 1997, the veteran 
complained of "weather ache," occasional swelling, pain 
with increased use, and increased pain depending on the 
amount of weight lifted.  The veteran had increased pain 
after using his elbow for strenuous activities such as 
pushing down or heavy lifting.  He avoided certain activities 
to decrease his pain.  He did not use his left arm except for 
"helpful extremity."  He did not do any heavy lifting, 
pushing or pulling.  However, he denied any trouble with 
gripping and denied any neurological symptoms.  The pertinent 
impression was that the veteran had increased valgus 
deformity and mild laxity involving the radial collateral 
ligament.  The veteran had lost some ability to supinate his 
hand as a result.  His activities had been significantly 
restricted in terms of avoiding strenuous and heavy work with 
the left arm.  

By the time of a VA orthopedic examination in December 1997, 
the veteran had 20 degrees to 135 degrees of flexion, meaning 
that he was unable to extend his elbow beyond 20 degrees or 
had a contracture of approximately 20 degrees.  He had an 
increased cubital carrying angle of 15 degrees on that 
extremity as compared to 7 degrees on his right and normal 
extremity.  He had also lost about 20 degrees of supination 
on the left.  He demonstrated increased valgus and varus 
laxity involving the elbow, but there was no significant 
anterior or posterior laxity involving the elbow, so in the 
examiner's opinion, it did not qualify specifically as a 
flail joint.  The veteran gave a history of having increased 
pain and discomfort with weather.  During the summertime, he 
did not have trouble with his elbow, but his problems 
worsened during the winter.  When he did have aches and 
pains, he often relied on Advil for relief.  The veteran 
would occasionally take a prescribed Percocet if the pain was 
severe.  He would not use the extremity when his pain 
worsened; he simply limited use by holding it to his side or 
by propping it up on pillows when sleeping.  The VA examiner 
was of the opinion that pain would certainly limit the 
veteran's ability to utilize the left upper extremity as well 
as he would if he did not have pain.  The examiner noted that 
the veteran's present range of motion (which exceeded 50 
degrees) was not equivalent to ankylosis.  

It was reported that the veteran worked as a counselor and 
was able to carry out all activities he needed to do for the 
job, except for playing strenuous sports such as throwing and 
catching.  Otherwise, he was able to carry on meaningful 
employment.  The examiner did not believe that the veteran 
would be capable of heavy labor that required lifting in 
excess of 20 to 30 pounds with that extremity.  The extremity 
was not stable enough to withstand those kinds of forces.  
The veteran would not be able to climb, crawl sufficiently or 
support himself with a one-arm support using that extremity.  

On a VA orthopedic examination in February 1999, it was noted 
that the veteran was right hand dominant and currently 
unemployed.  The claims file was available and reviewed by 
the examiner, who was the same physician who conducted the 
December 1997 examination.  The veteran reported aches and 
pains primarily caused by changes in weather and season.  He 
avoided heavy lifting since his left arm would not support 
it.  He did not do pushups or pull-ups or a great deal of 
pushing or pulling with the extremity.  He did not use the 
arm to lift himself up out of a chair because he did not 
trust it.  With normal activities of daily living, he did not 
have a great deal of pain involving the arm and only took 
Ibuprofen occasionally.  

Following an examination, which included X-ray studies, the 
examiner's impression was that the veteran had status post 
radial head fracture with resection of the radial head as a 
former treatment resulting in increased valgus deformity and 
some increased ligament laxity involving the medial 
collateral ligament.  The elbow was not flailed nor was it 
fused in a fixed position, but instability was present.  The 
examiner indicated that the veteran was unable to do any 
"loaded" activities that required a great deal of force, 
such as to support body weight with the left upper extremity.  

On VA examination in January 2001, the veteran was alert and 
oriented and ambulated without difficulty.  The examiner 
noted that there was erythema and swelling of the left arm 
from the deltoid area to the antecubital fossa.  There was 
increased warmth in the arm that extended to the forearm.  
There was erythema of the lateral elbow area as well.  There 
was tenderness to palpation on the medial aspect of the elbow 
that the examiner said might be related to the noted 
cellulitis of the arm.  He had full flexion of the left elbow 
with extension to about 110 degrees, which was limited to 
some degree by the swelling and previous surgeries he had had 
to his arm areas.  He was able to perform complete pronation 
and supination of the arm.  

The record further shows that the veteran has been treated 
for a number of nonservice-connected disorders, including 
hypertension, gastroesophageal reflux disease, and cocaine 
dependence.  When seen in September 1996 for treatment of 
essential hypertension, it was reported that the veteran 
denied intravenous drug abuse and that he planned to return 
to work the next day.  In December 1996, he was referred to 
the Outpatient Substance Abuse Treatment Program (O-SATP) for 
cocaine dependence.  The following month, he was discharged 
from O-SATP for failure to report.  The record shows a fairly 
consistent pattern of denial regarding intravenous drug 
abuse.  

The record thus reflects the presence of a number of 
nonservice-connected factors that it is reasonable to 
conclude interfere with normal employment.  It is not shown 
that the service-connected left elbow disability has resulted 
in any more than the normal interference with employment that 
such a disability is likely to have and that is contemplated 
in the rating already assigned.  It bears emphasis that the 
rating schedule is designed to compensate for average 
impairments of earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1 (emphasis added).  The 
adverse occupational impact of the service-connected 
disability is contemplated in the rating already assigned, 
which takes into account the functional impairment caused by 
the service-connected disability.  See 38 C.F.R. §§ 4.10, 
4.40 (2001).  Certainly, the current evidence of record does 
not show that the regular schedular standards are inadequate 
to compensate the veteran for the impairment that his 
service-connected left elbow disability causes, nor does the 
evidence demonstrate that unusual or exceptional disability 
factors are present such as to merit extraschedular 
consideration.  The Board therefore concludes that the RO did 
not err in refusing to refer this claim to the Director of 
the Compensation and Pension Service for initial 
consideration of an extraschedular evaluation.  

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which became effective during 
the pendency of this appeal.  Among other things, the VCAA 
eliminated the well-grounded-claim requirement and modified 
VA's duties to notify and assist claimants.  See generally 
VCAA, §§ 3, 4, 7, 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
5126 (West Supp. 2001).  The Board has also considered the 
holding in Holliday v. Principi, 14 Vet. App. 280, 284-86 
(2001) which "was not intended to stand for the proposition 
that the VCAA requires remand of all pending claims and that 
this Court may not decide that the VCAA could not affect a 
pending matter."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001)(en banc).  In subsequent decisions, the Court has held 
that the VCAA is not applicable in all cases.  The Court held 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, VCAA does not apply.  Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz; see also VCAA § 3(a), 114 Stat. 
2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  

The Board observes that the veteran was notified of the law 
governing extraschedular consideration on a number of 
occasions during the prosecution of his claim.  He was 
provided with the provisions of 38 C.F.R. § 3.321(b)(1) in 
the supplemental statement of the case issued to him in May 
1997 and these provisions were discussed in the Board remands 
promulgated in June 1999 and August 2001.  The supplemental 
statement of the case issued to the veteran and his attorney-
representative in January 2002 discussed the evidence and the 
underlying rationale employed by the RO in refusing to refer 
this case to the Director of the Compensation and Pension 
Service for extraschedular consideration under section 
3.321(b)(1).  

To implement the VCAA, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), these 
regulations were in pertinent part intended only to implement 
the VCAA and not to provide rights in addition to the VCAA.  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  The Board notes that 
the RO informed the veteran of the basic provisions of the 
VCAA in a letter dated in November 2001.  In the January 2002 
supplemental statement of the case, the RO furnished the 
veteran and his attorney-representative with the law and 
regulations regarding development of claims under the VCAA.  

Other correspondence from the RO has addressed the evidence 
necessary to support an extraschedular claim.  To comply with 
the directives contained in the Board's June 1999 remand, the 
RO issued a letter to the veteran, dated July 8, 1999, which 
informed him in pertinent part that he - 

should submit evidence of significant 
interference with your employment, caused 
by your service connected left elbow 
disability.  This evidence must include 
an up-to-date employment history since 
July, 1994.  Please include time lost 
from each job due to the left elbow 
disability.  Also, submit evidence of 
frequent hospitalization for your left 
elbow disability in support of your claim 
for an extra-schedular evaluation.  

Please sign and return an [sic] VAF 21-
4142 for each employer since 1994, so 
that we may have signed authorization to 
obtain your employment records.  Also, 
provide a signed authorization for any 
hospital or medical care provide who may 
have additional medical evidence 
necessary to support you [sic] claim.  

This evidence should be submitted as soon 
as possible, preferably within 60 days.  
In any case, it must be received in the 
Department of Veterans Affairs within one 
year from the date of this letter.  

The information requested by the RO to support extraschedular 
consideration was consistent with the information that the 
Court found to be relevant in such cases in Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  This was pointed out in the 
June 1999 remand, a copy of which was sent to the veteran.  
However, the veteran did not provide any of the information 
requested in the RO's development letter of July 8, 1999.  
The RO's letter was sent to the veteran at his latest address 
of record (the precise address that he listed on 
correspondence to the Board dated June 8, 1999).  See 
38 C.F.R. § 3.1(q) (2001) (defining notice as written notice 
sent to the claimant at his latest address of record).  The 
RO's letter was not returned by the Postal Service.  As the 
Court had occasion to state in one of its earliest cases:  

The duty to assist is not always a one-
way street.  If a veteran wishes help, he 
cannot passively wait for it in those 
circumstances where he may or should have 
information that is essential in 
obtaining the putative evidence.  

Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the 
veteran's cooperation was essential to obtaining the evidence 
necessary to support his claim.  His failure to provide such 
cooperation is telling regarding the merits of his 
extraschedular claim.  

As indicated above, the veteran has undergone a number of VA 
examinations during the course of his appeal.  There is no 
question that the medical evidence has been extensively 
developed and that the veteran has been afforded a number of 
opportunities to submit additional evidence and argument, 
either on his own or through his attorney-representative.  In 
a statement received in December 2001, the veteran said that 
he had no additional evidence to submit.  In correspondence 
received in January 2002, he said that he had stated his case 
completely and requested that the case be forwarded to the 
Board without waiting for the 60-day period to expire.  

Thus, neither the veteran nor his attorney-representative has 
pointed to additional development that would be relevant to 
the issue now before the Board.  The Board therefore 
concludes that further development of an already extensively 
developed case is not warranted or required.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995) (Table).  The 
Board finds that there is no reasonable possibility that any 
further assistance would aid in substantiating the veteran's 
claim of entitlement to an extraschedular evaluation of his 
service-connected left elbow disability.  38 U.S.C.A. § 
5103A(a)(2).  

ORDER

An extraschedular rating under 38 C.F.R. § 3.321(b) for 
service-connected residuals of left elbow injury with 
resection of the left radius head and neck and degenerative 
joint disease is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

